DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant's election with traverse of the combination of ovarian serous cystadenocarcinoma markers of SEQ ID NO: 21 and SEQ ID NO: 41 in the reply filed on 30 April 2021 is acknowledged.  The traversal is on the grounds that the Examiner has not shown that a serious burden would result if all of the claims are examined together (pg. 2, para. 1 of Applicant’s Remarks).  This is not found persuasive because the instant application is a 35 U.S.C. 371 filing of an international application rather than a regular domestic national application filed under 35 U.S.C. 111(a). Application filed under 35 U.S.C. 371 are subject to different requirements for requiring a restriction/election of species than 35 U.S.C. 111(a). Specifically, applications filed under 35 U.S.C. 371 are subject to unity of invention analysis rather than an independent and distinct analysis (see MPEP 823). As discussed in the Restriction/Election of Species requirement mailed 4 March 2021, the species of ovarian serous cystadenocarcinoma markers lack unity of invention because the groups do not share the same or corresponding technical feature because each group of markers recites a different set of nucleic acid sequences that have a different combination of nucleotides. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
3. Claims 3, 14, 16, 18, 20 and 24 are cancelled.
Claim 26 is newly added.
Claims 1-2, 4-13, 15, 17, 19, 21-23 and 25-26 are currently pending.
s 6-11, 17, 19, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 April 2021.
Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are under examination herein.
Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are rejected.
Claims 1, 4-5, 12-13 and 21-22 are objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. 
It is noted that claims 1, 12 and 21, and those claims dependent therefrom recite “detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80”. However, this limitation is not supported by the disclosure of U.S. Provisional Application No. 62/147,555 filed 14 April 2015. Therefore, the instant claims are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/147,555 filed 14 April 2015.
The claim to the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 is acknowledged. Therefore, the effective filing date of the invention is 14 April 2015.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 11 January 2018 and 11 July 2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. The Information Disclosure Statements filed on 20 September 2018 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Reference AS of the 20 September 2018 IDS has not been considered because a legible copy of this reference has not been provided. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings are objected to because the text and/or images in Figures 3-8, 12-17, 19-20 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in para. [0023]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
8. Claims 1, 4-5, 12-13 and 21-22 are objected to because of the following informalities: 
Claim 1: 
“a patient having OV” in line 4 should be “the patient having OV” to annotate the antecedent basis for this term.
Insert and between “SEQ ID NO: 81” and “SEQ ID NO: 96” to provide a conjunction between the Markush listing of nucleic acid sequences.
Claims 4 and 22: “in cancer cells relative to normal cells” in lines 2-3 should be “in the cancer cells relative to the normal cells” to annotate the antecedent basis for these terms.
Claim 5: “in cancer cells relative to normal cells” in line 2 should be “in the cancer cells relative to the normal cells” to annotate the antecedent basis for these terms.
Claim 12: 
“a patient having OV” in line 4 should be “the patient having OV” to annotate the antecedent basis for this term.
Insert and between “SEQ ID NO: 81” and “SEQ ID NO: 96” to provide a conjunction between the Markush listing of nucleic acid sequences.
“of(a)” in line 9 should be “of (a)”.
Claim 13: Move “or” between “SEQ ID NO: 70” and “SEQ ID NO: 56” to the end of the list of SEQ ID Nos in the claims as this conjunction is present in the middle rather than the end of the list.
Claim 21: 
“a patient having OV” in lines 3 and 6 should be “the patient having OV” to annotate the antecedent basis for this term.
Insert and between “SEQ ID NO: 81” and “SEQ ID NO: 96” to provide a conjunction between the Markush listing of nucleic acid sequences. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 12 and 21, and those claims dependent therefrom recites “(b) the amino acids encoded by the nucleic acid sequences of (a)” and also earlier recite “(a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96”. It is unclear if the nucleic acid sequences of (a) recited in option (b) of these claims is intended to refer to the at least two selected nucleic acid sequences, a different selection of at 
Claim 13 recites “wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27”. Claim 12, from which claim 13 depends, recites that the nucleic acid sequences are selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96. The limitations of claim 13 do not recite some of the nucleic acid sequences originally listed in claim 12 and further add other nucleic acid sequences not earlier recited and also add a sequence for a miRNA. It is unclear if the limitations of claim 13 are intended to replace the list of nucleic acids listed in claim 12 or are intended to further limit the list of nucleic acids listed in claim 12. For examination purposes, it is interpreted that this list is intended to replace the list of nucleic acids recited in claim 12.
Claim 15 recites “wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70”. Claim 12, from which claim 15 depends, recites that the nucleic acid sequences are selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96. The limitations of claim 15 do not recite some of the nucleic acid sequences originally listed in claim 12 and further add other nucleic acid sequences not earlier recited and also add a sequence for a miRNA. It is unclear if the limitations of claim 15 are intended to replace the list of nucleic acids listed in claim 12 or 
Claim 21 recites “wherein the predicted length of survival or the predicted response to chemotherapy is determined by: (1) detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) at least two microRNA sequences selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO:78, SEQ ID NO: 79, and SEQ ID NO: 80; (2) calculating, by a processor, a weighted sum based on the value of the indicators of differential expression; and (3) estimating, by the processor and based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient”.  It is unclear if these steps are required to be performed as part of the claimed method in the administering step or if these steps are not required to be performed within the metes and bounds of the invention and merely serve as product-by-process limitations on the predicted length of survival or a predicted clinical response to chemotherapy that were utilized to previously the predicted length of survival or predicted clinical response to chemotherapy before using this data in the claimed invention. For examination purposes, it is interpreted that the instant claims do not require performing the above recited steps within the metes and bounds of the claimed invention and instead merely recite product-by-process limitations on the data identifying a predicted length of survival or a predicted clinical response to chemotherapy. It is suggested that if Applicant intends to have these limitations be performed as part of the claimed method then the claims should be amended to recite these limitations as active steps in the claimed method.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Claims 13 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 13 and 15 recite limitations on the Markush listing of the nucleic acids recited in claim 12 that are interpreted as replacing the list of nucleic acids recited in claim 12. However, because these claims remove some of the initial nucleic acids from the list of nucleic acids recited in claim 12, these limitations do not include all of the limitations of the claim upon which it depends and therefore are not proper dependent claims.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites calculating, by a processor, a weighted sum based on the value of the indicators of differential expression; and estimating, by the processor and based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claim 2 recites recommending administering a treatment or recommending a treatment regimen based on the predicted length of survival or the predicted clinical response.
Claim 4 recites wherein differential expression for the nucleic acid sequences is differential copy numbers of nucleic acid sequences in cancer cells relative to normal cells.
Claim 5 recites wherein the differential copy number is an increase in copy number in cancer cells relative to normal cells.
Claim 12 recites calculating, by a processor, a weighted sum based on the value of the indicators of differential copy numbers; and estimating, by the processor and based on the weighted sum, a predicted length of survival of the patient or a predicted clinical response to chemotherapy for the patient.
Claim 21 recites administering, in a patient having OV, a treatment based on a predicted length of survival or a predicted clinical response to chemotherapy.
Claim 22 recites wherein the indicator of differential expression for the nucleic acid sequences is differential copy numbers in cancer cells relative to in normal cells.
Claim 26 recites wherein the predicted length of survival or the predicted clinical response is based a combination of (a) a decrease in SEQ ID NO: 41 copy number relative to the SEQ ID NO: 41 copy number in normal cells; and (b) an increase in SEQ ID NO: 21 copy number relative to the SEQ ID NO: 21 copy number in normal cells; reflecting an increased length of survival relative to the length of survival of patients without this pattern of increased and decreased copy number.
The recitations for calculating a weighted sum, estimating a predicted length or survival or predicted clinical response to chemotherapy, recommending or deciding on a treatment based on the predicted length of survival or predicted clinical response and comparing copy number values to reference values are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 1 and 12 recite performing some aspects of the analysis with a processor, there are no additional limitations that indicate that this processor requires anything other than carrying out Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80 and carrying out the abstract steps by a processor.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of(a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80 and carrying out the abstract steps by a processor.
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70.
Claim 21 recites administering, in a patient having OV, a treatment based on a predicted length of survival or a predicted clinical response to chemotherapy.
There are no limitations that indicate that the claimed processor requires anything other than a generic computer processor. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for detecting indicators of differential expression equate to mere data gathering activity as these steps equate to steps of performing clinical tests to obtain input for an equation or determining the level of biomarkers in a biological sample that the courts have identified as mere data gathering activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). The step for administering a treatment does not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable medication to the patient” that merely apply the exception in a generic way and do no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). As such, claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are 
Claim 1 recites detecting, in a biological sample from a patient having OV, indicators of differential expression, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of (a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80 and carrying out the abstract steps by a processor.
Claim 12 recites detecting, in a biological sample from a patient having OV, indicators of differential copy numbers, between cancer cells and normal cells, of at least one of (a) at least two nucleic acid sequences selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 47, SEQ ID NO: 56, SEQ ID NO: 64, SEQ ID NO: 70, SEQ ID NO: 81, SEQ ID NO: 96; (b) amino acid sequences encoded by the nucleic acid sequences of(a); or (c) sequences of at least two microRNAs selected from the group consisting of SEQ ID NO: 51, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 78, SEQ ID NO: 79, and SEQ ID NO: 80 and carrying out the abstract steps by a processor.
Claim 13 recites wherein the nucleic acid sequences are selected from SEQ ID NO: 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, SEQ ID NO: 70; or SEQ ID NO: 56, SEQ D NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27.
Claim 15 recites wherein copy numbers of the nucleic acid sequences are selected from SEQ ID NO: 56, SEQ ID NO: 62, SEQ ID NO: 7, SEQ ID NO: 21, SEQ ID NO: 25, SEQ ID NO: 27; SEQ ID NO 31, SEQ ID NO: 41, SEQ ID NO: 39, SEQ ID NO: 64, or SEQ ID NO: 70.
As discussed above, there are no additional limitations to indicate that the claimed processor requires anything other than a generic computer processor in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitation for administering a treatment equates to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. Regarding the steps for detecting the indicators of differential expression, the instant specification discloses that the expression values are determined using Affymetrix microarray probes in para. [00313], which are commercially available probe sets. Furthermore, the courts have indicated that determining the level of a biomarker by any means or detecting DNA or enzymes in a sample are well-understood, routine and conventional activities in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) and Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial Step 2B: No). As such, claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are not patent eligible.

Conclusion
12. No claims are allowed.

13. It is noted that claims 1-2, 4-5, 12-13, 15, 21-22 and 26 are free from the prior art as the prior art does not teach nor fairly suggest predicting an estimated outcome or clinical response to chemotherapy for ovarian serous cystadenocarcinoma based on differential expression of SEQ ID NO: 21 and SEQ ID NO: 41. The closest prior art is Roel et al. (J Clin Invest 2013, vol. 123, no. 1, pgs. 517-525; newly cited). Roel et al. discloses a prognostic model for predicting outcomes, including treatment response, for ovarian cancer patients (abstract). However, Roel et al. does not disclose that these gene expression signatures associated with treatment response include ITPR2 or MAPK14. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631